—In an action pursuant to *636Debtor and Creditor Law § 273-a, the defendants appeal from an order and judgment (one paper) of the Supreme Court, Queens County (LaTorella, J.), entered March 21, 2000, which, upon granting the plaintiffs motion for summary judgment, inter alia, is in favor of the plaintiff and against them, setting aside the conveyance of certain property from the defendant Marcello Valenzano to his daughter, the defendant Patricia Valenzano, as fraudulent.
Ordered that the order and judgment is affirmed, with costs.
The plaintiff, a judgment creditor of the defendant Marcello Valenzano, established that Valenzano had a history of hiding his assets in shell corporations, and that he conveyed the subject property to his daughter for a nominal consideration months after he was declared the sole owner of the property. This established a prima facie case under Debtor and Creditor Law § 273-a that Valenzano fraudulently conveyed the property to his daughter (see, Matter of Capalbo v Capalbo, 256 AD2d 575). In response, the defendants failed to raise a triable issue of fact that fair consideration was given for the property (see, Apple Bank for Sav. v Contaratos, 204 AD2d 375; Rush v Rush, 19 AD2d 846). Goldstein, J. P., McGinity, Luciano and Crane, JJ., concur.